Citation Nr: 1400695	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for incomplete tetraplegia from an ASIA C4 spinal cord injury.

2. Entitlement to special monthly compensation based on aid and attendance.

3. Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine (cervical spine disability). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983 and from May 1984 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of an increased rating for cervical spine degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran has incomplete tetraplegia from an injury to his cervical spine, he is service-connected for degenerative changes in his cervical spine, and the evidence is in relative equipoise that the cervical spine disability proximately caused, or made tetraplegia more likely from the fall injury.

2. The Veteran essentially lost the use of his feet, cannot walk, and needs the regular assistance of another person.


CONCLUSIONS OF LAW

1. The criteria for service connection for incomplete tetraplegia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2. The criteria for special monthly compensation based on aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b)-(c), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants service connection for tetraplegia and special monthly compensation based on aid and attendance and remands the issue of an increased rating for degenerative changes to the cervical spine, no further action is necessary to satisfy the Veterans Claims Assistance Act of 2000 or implementing regulations as to the claims decided herein.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

I. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board finds that the evidence establishes all the necessary elements, and service connection is merited.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

First, the Veteran has incomplete tetraplegia.  In 2008, he fell and sustained an injury to his spine, which resulted in loss of use of his legs, some loss of use of his arms, and bowel and bladder impairment.  See VA Examination June 2009, VA Treatment October 2008.  

Next, the Veteran is service connected for degenerative changes of the cervical spine.  Service connection for the cervical spine disability was granted in a November 1994 rating decision.  

Finally, the evidence is in relative equipoise that the Veteran's service-connected cervical spine disability proximately caused, or increased the likelihood of, a spinal cord injury and tetraplegia from the 2008 fall.  In a treatment note, Dr. LLG stated that the Veteran's cervical degenerative joint disease undoubtedly made him more susceptible to a cervical spinal cord injury.  See VA Treatment Addendum October 14, 2009.  The VA examiner in June 2009 opined that the Veteran's current condition was unrelated to the previous C5-6 level disc herniation and was actually due to a herniation at the levels above C5-6 from his fall in June of 2008.  The June 2009 VA examiner's conclusion does not seem to fully address whether the cervical spine disability could have aggravated the spinal cord injury.  More importantly, when there are two conflicting opinions and the evidence is in relative equipoise, the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's spinal cord injury and tetraplegia was related to his service-connected disability of degenerative changes to the cervical spine.
         
In summary, the criteria for service connection for incomplete tetraplegia as a result of a spinal cord injury have been met as secondary to service-connected degenerative changes to the cervical spine and the Veteran has been afforded the benefit of the doubt.  See 38 C.F.R. §§ 3.102, 3.310.

II. Special Monthly Compensation

Special monthly compensation based on the need for aid and attendance is payable when a veteran requires the regular aid and attendance of another person because he is helpless or nearly helpless due to such conditions as the anatomical loss or loss of use of both feet or legs.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)-(c).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, attend to the wants of nature, or protect oneself against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).  Finally, the evidence must show that a service-connected disability has created the Veteran's need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The Veteran qualifies for special monthly compensation based on aid and attendance on a factual basis.

The Veteran has essentially lost the use of his feet and legs.  Although he does not have complete tetraplegia, he cannot walk and is bound to a motorized scooter.  See VA Examination June 2009.  Further, he requires the regular assistance of another person to attend to ordinary activities; he is unable to bathe or clothe himself or attend to the wants of nature.  See id.  The VA examiner concluded that the Veteran cannot protect himself from the ordinary hazards of daily living.  See id.  Further, the Veteran's spinal cord injury and resulting tetraplegia create his need for aid and attendance and have been service-connected in this decision.  Therefore, the Veteran's loss of use of his feet and the need for regular assistance to complete ordinary activities demonstrate the need for aid and attendance and satisfy the requirements for special monthly compensation for that purpose.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350. 


ORDER

Service connection for incomplete tetraplegia from an ASIA C4 spinal cord injury is granted.

Special monthly compensation based on aid and attendance is granted.


REMAND

The claim for an increased rating for degenerative changes of the cervical spine is remanded so it can be rated at the same time as the tetraplegia and spinal cord injury.  The June 2009 VA examiner noted that the Veteran wore a neck and back brace, which prevented him from bending his neck.  For this reason, flexion measurements were not recorded.  As both disabilities involve the same area of the spine, the issues are deemed intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Put another way, a rating percentage must first be assigned for the tetraplegia before the question of an increase of the cervical spine disability is appropriate, because the rating for tetraplegia may be deemed to contemplate some overlapping symptomatology with the cervical disability.  

Accordingly, the case is REMANDED for the following action:

1. Assign a rating for the Veteran's spinal cord injury, tetraplegia.  Schedule an examination only if one is needed to assess his level of disability.  

2. Adjudicate the issue of an increased rating for degenerative changes to the cervical spine, issue a statement of the case, and inform the Veteran of his appellate rights.  

3. Return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




